The opinion of the Court was delivered by Mr. Justice Terry.
Mr. Justice Heydeneeedt concurred.
There was in this case an improper joinder of parties defendant.
The defendants, Catherine McG-arvey and Margaret McKeon are alleged to be sole traders under the Act of April, 1852. That Act provides that a married woman, taking advantage of its provisions, shall be the exclusive owner of all the money, debts, and property, invested in the business in which she is engaged, and shall be allowed all the privileges and be liable to all the legal processes now or hereafter provided by law against debtors and creditors, and that her husband shall not be responsible for any debts contracted by her.
The effect of the statute was to make such married woman a feme sole as to the particular business or profession in which she was engaged.
Judgment reversed and cause remanded.